Citation Nr: 1449026	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right wrist disability.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1960 to October 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection and a 10 percent rating for a right wrist disability (degenerative joint disease of the right wrist, status post-surgical repair), effective March 15, 2007.  By this decision, the RO also denied a compensable rating for bilateral hearing loss.  

The Veteran withdrew a request for a Board hearing in August 2014.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA wrist conditions examination in June 2012.  The diagnoses were degenerative joint disease of the right wrist and a flexor tendon laceration with a possibly fractured right wrist.  The examiner reported that the Veteran had residual signs and symptoms due to his service-connected right wrist disability.  The examiner specifically indicated that the Veteran had decreased range of motion, as well as decreased sensation, on the radial side of the index, middle, and ring fingers.  

The Board observes that the examiner did not discuss the range of motion of any of the fingers of the Veteran's right hand, to specifically include the right index, middle, and ring fingers.  Additionally, although the examiner stated that there was decreased sensation in the Veteran's index, middle, and ring fingers, he did not indicate whether the Veteran had any neurological impairment.  

The Board notes that under 38 C.F.R. § 4.71a, a note indicates that in all forearm arm and wrist injuries, Diagnostic Codes 5205 through 5213, multiple impaired fingers movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed the rating for loss of use of the hand.  

The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected right wrist disability in over two years.  In light of the examiner's report that the Veteran had decreased range of motion, as well as decreased sensation, in his index, middle, and ring fingers, the Board finds that the evidence of record clearly raises a question as to the severity of his service-connected right wrist disability.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the Veteran's claim for a compensable rating for bilateral hearing loss, the Board notes that a November 2008 VA audiological consultation report noted that the Veteran was seen for hearing loss and ringing in both of his ears.  The examiner reported that the Veteran's history was taken and that he underwent an ear canal inspection.  The examiner also stated that the Veteran underwent a comprehensive hearing evaluation that included speech reception thresholds, air/bone conduction thresholds, and word recognition.  The assessment was normal hearing from 250-2000 Hertz, with moderately-severe to severe sensorineural hearing loss from 3000 to 8000 Hertz, in the right ear, and normal hearing from 250 to 2000 Hertz, with severe to moderate sensorineural hearing loss from 3000 to 8000 Hertz in the left ear.  

The Board observes that although the examiner indicated that the Veteran underwent comprehensive hearing evaluation that included speech reception thresholds, air/bone conduction thresholds, and word recognition, the actual results of that evaluation are not of record.  As the actual comprehensive hearing evaluation results are pertinent to the Veteran's claim for a compensable rating for bilateral hearing loss, such report should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Further, the Board notes that the Veteran has not been afforded a VA examination, as to his service-connected bilateral hearing loss in over two years.  The Board finds that the Veteran should also be afforded a contemporaneous VA examination.  See Snuffer, 10 Vet. App. at 403.  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain a copy of the November 2008 VA comprehensive hearing evaluation that included speech reception thresholds, air/bone conduction thresholds, and word recognition, that was referred to in the November 2008 VA audiological consultation report.  

2.  Ask the Veteran to identify all medical providers who have treated him for right wrist problems and hearing problems since January 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected right wrist disability.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right wrist disability must be reported in detail.  

The examiner must conduct a thorough orthopedic examination of the Veteran's right wrist and provide diagnoses of any pathology found.  In examining the right wrist, the examiner must document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding of the right wrist on motion and the degrees at which the guarding starts.  

The examiner must be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right wrist is used repeatedly over a period of time.  The examiner must also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examiner must also indicate whether there is limitation of motion of the Veteran's fingers of the right hand, or interference with overall function of the right hand as a result of the service-connected right wrist disability.  The examiner must report range of motion, in degrees, of each of the right hand fingers and must note any objective evidence of pain on motion.  

The examiner must further list all neurological impairment caused by the service-connected right wrist disability.  The examiner must also provide an opinion as to whether any such neurological impairment equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  The examiner must identify any affected nerve, and state the severity of the impairment of the nerve affected.  

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected bilateral hearing loss.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss disability.  

The examination report must include a complete rationale for all opinions expressed.

5.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

